985 So. 2d 78 (2008)
CHICAGO PROPERTY INTEREST, L.L.C. and Zoe Aldige, Individually and on Behalf of Those Similarly Situated
v.
Aaron BROUSSARD Personally and in his Capacity as President of Jefferson Parish and Jefferson Parish.
No. 2008-CC-1334.
Supreme Court of Louisiana.
July 7, 2008.
In re American Alternative Insurance Corporation;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. I, Nos. 635-883, 624-459, 624-778, 625-145, 625-988, 626-415, 635-370, 635-539; to the Court of Appeal, Fifth Circuit, No. 08-C-322.
Denied.